Citation Nr: 1723699	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for weakness of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for weakness of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for weakness of the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent for dysphagia.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs.  The Veteran has moved several times since then' jurisdiction of this case currently resides with the RO in Togus, Maine.

In December 2012, September 2014, January 2015 and July 2015 the Board remanded the claims for further development and consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regrettably, the Board finds it necessary to remand the appeal for additional development.

First, the Board notes that in a fax received in May 2016, the Veteran's legal representative of record, Michael J. Kelley, Esquire, attempted to withdraw (for reasons not provided) his power of attorney.  Significantly, the claims file does not indicate that Mr. Kelley made any attempt to notify the Veteran in writing of his intention to withdraw.  

A representative may withdraw services as representative in an appeal at any time prior to certification of the appeal to the Board by the AOJ by complying with the requirements of 38 C.F.R. § 14.631.  38 C.F.R. § 20.608 (a) (2016).  Under 38 C.F.R. § 14.631 (c) (2016), an attorney named as power of attorney may withdraw from representation provided before a VA agency of original jurisdiction if such withdrawal would not adversely impact the claimant's interests.  An organization or individual providing representation withdraws from representation by notifying the claimant, the VA organization in possession of the claims file, and the agency of original jurisdiction in writing prior to taking any action to withdraw and takes steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of alternative representation, and returning any documents provided by VA in the course of the representation to the agency of original jurisdiction or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  

As the Veteran was not notified of the attempted withdrawal, the May 2015 fax does not satisfy the requirements under 38 C.F.R. § 20.608 (a) (2016).  Accordingly, Mr. Kelley remains the Veteran's representative, although it remains permissible for him to withdraw under the appropriate regulations with an attempt at written notice to the Veteran.

Second, this case has been remanded several times in order to schedule the Veteran for VA examinations.  Most recently, examinations were scheduled for October 2015 and notice of the examinations was sent to an address in Newport, Maine.  This was apparently an old address as the Veteran failed to report to the examinations and a January 2016 Supplemental Statement of the Case sent to the same address was returned as not deliverable and unable to forward.  The AOJ then made numerous attempts to locate the Veteran, sending letters to addresses in Springfield, Massachusetts and Springhill, Florida.  All these letters were returned as undeliverable.  

Thereafter, a search for the Veteran's name in death records was negative.   Additional letters were sent to the Veteran at a new address in Springfield, Massachusetts in August 2016 and November 2016.  None of these letters were returned as undeliverable and presumably reached the Veteran.  Notably, the Veteran is in receipt of VA compensation benefits, and presumably his bank would have his current address.  However, the VA examinations were never rescheduled.

While the Board appreciates the AOJ's efforts in locating the Veteran, to ensure due process, the AOJ should make one final attempt to confirm his current mailing address (as listed most recently on a November 30, 2016 letter from the AOJ and a May 17, 2017 letter from the Board), and carry out the actions requested in the prior remand, to include scheduling examinations and then issuing an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Michael J. Kelley, Esquire, must be advised that, under the facts of this particular case, his May 2016 attempt to withdraw from representing the claimant failed to meet the requirements of 38 C.F.R. § 20.608 (2016) due to the lack of documented notice to the Veteran.  If he wishes to withdraw from representing the claimant, he must document the fact that notice of his intent withdraw was provided to the Veteran in accordance with the provisions of 38 C.F.R. § 20.608 (2016). 

In the event that Attorney Kelley properly withdraws from representing the claimant, the Veteran must be afforded the opportunity to select new representation.

2.  Make one final attempt to determine the Veteran's current mailing address, to include sending a letter to the address listed on the November 30, 2016 letter from the AOJ and the May 17, 2017 letter from the Board.

3.   Thereafter, schedule the Veteran for VA compensation examinations to reassess the severity of his dysphagia and the weakness affecting his right and left lower extremities and right upper extremity.  

A copy of the VA examination notification letter must be added to the file. 

The claims file and a complete copy of this remand must be made available to and reviewed by the examiners for the pertinent history.  Responses are especially needed concerning the following:

(a) the extent or degree of weakness or other impairment of the right and left lower extremities and right upper extremity, including a description of this weakness in terms of whether it is akin to complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is slight/mild, moderate, moderately severe, or severe.

(b) whether dysphagia only permits the Veteran to swallow liquids.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran (and any current representative) should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

